

116 S443 IS: To modify the definition of an antique firearm.
U.S. Senate
2019-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 443IN THE SENATE OF THE UNITED STATESFebruary 12, 2019Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo modify the definition of an antique firearm.
	
 1.Amendment to title 18, United States CodeSection 921(a)(16)(A) of title 18, United States Code, is amended by striking 1898 and inserting the calendar year that is 100 years before the calendar year in which the determination as to whether the firearm meets the requirement of this subparagraph is being made.
 2.Amendment to Internal Revenue Code of 1986Subsection (g) of section 5845 of the Internal Revenue Code of 1986 is amended to read as follows:  (g)Antique firearm (1)In generalThe term antique firearm means—
 (A)any firearm manufactured in or before the applicable year (including any matchlock, flintlock, percussion cap, or similar type of ignition system or replica thereof, whether actually manufactured before or after the applicable year), and
 (B)any firearm using fixed ammunition manufactured in or before the applicable year, for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.
 (2)Applicable yearFor purposes of paragraph (1), the term applicable year means the calendar year that is 100 years before the calendar year in which the determination as to whether the firearm meets the requirements of such paragraph is being made..